Per Curiam.

The provisions of the statute of Iowa, section 3130, as to “unclaimed property” were not complied with, as appears from the agreed statement of facts. Owners’ whereabouts were unknown; they had been twice requested for instructions regarding the disposition they wished made of the rejected package, and it is admitted that they had no notice of.the amount-of the carrier’s charges due and unpaid as required by this provision. Irrespective of the other questions involved, the sale was unauthorized by law, and the judgment below should be affirmed, with costs.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.